Citation Nr: 1044198	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, denied the Veteran's claim for service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
experiences bilateral hearing loss as the disability is defined 
for VA purposes.

2.  There is no competent or credible evidence that any current 
bilateral hearing loss symptoms are the result of, or otherwise 
connected to, the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in March 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claim; (2) informing him 
about the information and evidence VA would seek to provide; and 
(3) informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the May and September 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the August 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.  Further, following 
the issuance of an additional letter providing additional notice 
of a disability rating and effective date in accord with Dingess, 
the AOJ readjudicated the issue and provided a statement of the 
case (SOC) in February 2007.  

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured the Veteran's service treatment 
records (STRs), and service personnel records (SPRs).  The 
Veteran has submitted personal statements.  The Veteran has not 
provided authorization for VA to obtain any additional private 
medical records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  As related below, for the purposes of this 
decision the Board concedes that the Veteran has provided 
competent evidence of symptoms of current hearing loss, even if 
he has not shown that he experiences bilateral hearing loss as 
the disability is defined for VA purposes.  However, as related 
below, the Veteran's has not provided any credible or competent 
evidence to show that there is any connection between his 
currently alleged hearing loss and his military service.  
Therefore, without competent or credible evidence of a connection 
between any current hearing loss and the Veteran's service and 
with the medical evidence of record directly contradicting his 
claims, the Board finds no basis for a VA examination or medical 
opinion to be obtained.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the 
nervous system such as sensorineural hearing loss, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Service Connection for Bilateral Hearing Loss

The Veteran has alleged that he currently experiences hearing 
loss due to noise exposure during service.  See the Veteran's 
January 2006 claim and August 2006 notice of disagreement (NOD); 
see also the Veteran's representative's October 2010 Informal 
Brief of Appellant in Appealed Case.  

The Board concludes that, while the Veteran is competent to 
relate that he experiences the symptoms of hearing loss, there is 
no evidence presented that he has the requisite training or 
experience necessary to render him competent to state that he 
experiences hearing loss within the parameters required under 
38 C.F.R. § 3.385.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Furthermore, the evidence of record does not show 
that the Veteran was provided with auditory testing for hearing 
loss as required by 38 C.F.R. § 3.385, nor has the Veteran 
provided any evidence of medical treatment such as a diagnosis of 
hearing loss to support his claim that he is experiencing such a 
disorder.  Finally, the Veteran has not provided any statements 
relating to the manifestations or symptoms of his disorder to 
describe any current hearing loss to support his claim, such as 
the history, nature, or severity of his symptoms of hearing loss.  
The duty to assist is not a one-way street; a claimant cannot 
remain passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the 
Veteran, not a duty to prove his claim while the Veteran remains 
passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Veteran has not provided any information to 
illustrate his claim that he is actually experiencing hearing 
loss, except to indicate that he should be granted service 
connection for such a disorder.  Therefore, without competent 
evidence of bilateral hearing loss as that is considered under 
38 C.F.R. § 3.385 the Board must conclude that the Veteran does 
not currently show bilateral hearing loss as required for VA 
compensation purposes.  Without competent evidence of current 
bilateral hearing loss as defined by VA, service connection 
cannot be granted for bilateral hearing loss.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

However, the Federal Circuit has indicated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d at 1316.  As 
such, the Veteran is competent to provide evidence of the 
symptoms of bilateral hearing loss, even if the evidence does not 
show that such symptoms rise to the level of hearing loss for VA 
purposes under 38 C.F.R. § 3.385.  See Layno, 38 C.F.R. 
§ 3.159(a)(2).  Therefore, assuming for the purposes of this 
decision, arguendo, that the Veteran had provided competent and 
credible evidence that he currently experiences symptoms of 
hearing loss, the Board concludes that there is no competent or 
credible evidence of a connection between any current hearing 
loss and the Veteran's military service.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  To show service connection for hearing loss, the 
Board notes that hearing loss under the standards of 38 C.F.R. 
§ 3.385 does not have to be demonstrated during service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that 
service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

At the time of his original claim in January 2006, the Veteran 
indicated that his hearing loss began in February 1966, or the 
date when he began military service.  At the time of his claim, 
the Veteran indicated that he generally experiences hearing loss 
due to noise exposure during service, in particular during his 
service in artillery.  See also the Veteran's August 2006 NOD.  
However, again, the Board notes that the Veteran has not provided 
any specific statements regarding the occasions, nature, length 
of time, or other details regarding any exposure to acoustic 
trauma or the relationship between such acoustic trauma and the 
onset of any current hearing loss.  See Wamhoff v. Brown, 8 Vet. 
App. at 522.  Nevertheless, the Veteran's DD Form 214 indicates 
that he served in a howitzer battery, and his SPRs show that he 
served for the period of July 1966 to September 1977 as a 
"Cannoneer."  As service in artillery is a type of military 
service which may result in exposure to acoustic trauma, the 
Board concedes that the Veteran experienced exposure to acoustic 
trauma during his service, which could be connected to current 
symptoms of hearing loss.  

However, the Veteran has not provided any credible evidence to 
show that any of his currently alleged symptoms of hearing loss 
are related to his service.  In this regard, the RO specifically 
requested evidence to substantiate his claim in March 2006.  
However, he failed to respond.  Additionally, the Veteran has not 
related an in-service event after which he has experienced 
continuing hearing loss.  In fact, the Veteran's October 1967 
separation examination indicated that his ears were normal, and 
the audiometric examination shows that he was not experiencing 
hearing loss at that time.  In fact, at about the same time, the 
Veteran also signed a report regarding his medical history 
wherein he indicated that he had no history of ear trouble or 
hearing loss.  The Veteran's medical STRs were generated with a 
view towards ascertaining his state of physical and mental 
fitness at that time; they are akin to statements of diagnosis 
and treatment and are of increased probative value.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the 
Veteran's service treatment records, has greater probative value 
than reported history).  Therefore, the Veteran's STRs, as a 
whole, indicate that he did not experience a chronic hearing loss 
disorder during his military service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran may be competent to indicate that he experienced 
symptoms of hearing loss during his service, and that these have 
continued to the present.  However, his claim that his hearing 
loss began the day that his service began is inherently not 
credible without some explanation as to how his enlistment caused 
him to experience immediate hearing loss.  Furthermore, the 
Veteran's statement in this regard is directly contradicted by 
his STRs which show that his hearing was normal at the time of 
his discharge.  While the Board cannot determine that lay 
evidence lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence, the Board may consider a lack 
of contemporaneous medical evidence as one factor in determining 
the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-
37Id. at 1337.  In this case, however, it is not merely the 
absence of evidence over the years, but the Veteran's self-
interested statement regarding his history of hearing loss with 
no elaboration as to the onset, nature, inducing event, or 
history of such hearing loss, which is also directly contradicted 
by the medical evidence of record, that renders the Veteran's 
statement in this regard not credible.  Therefore, overall, the 
in-service and post-service medical and lay evidence of record 
does not provide credible evidence of continuity of any hearing 
loss symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 496-97.  

In conclusion, the Veteran is simply not credible when he argues 
that he was experiencing hearing loss which began on the exact 
date of his entry on to active military service and has affected 
him ever since.  This is also inconsistent with and contradicted 
by the contemporaneous medical evidence of record.  Finally, 
there is no other objective medical opinion or evidence of any 
kind which indicates that any current symptoms of hearing loss 
are due or related to any in-service noise exposure.  Shedden v. 
Principi, 381 F.3d at 1167; Hensley v. Brown, 5 Vet. App. at 159.

As such, despite the lay evidence that the Veteran experiences 
current symptoms of hearing loss, with no credible or competent 
evidence of a connection between the Veteran's service and any 
current hearing loss, or of any such disorder during service, or 
within one year after service, or indeed until the Veteran's 
January 2006 claim, almost 40 years after his military service, 
the Veteran is not entitled to application of the presumptive 
provisions regarding organic diseases of the nervous system.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for bilateral hearing loss in the light most favorable 
to the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing loss 
on a direct or presumptive basis, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


